Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.           Claims 1, 2, 5, 6 and 9 are objected to because of the following informalities:  regarding claims 1, 2, and 5, “which displacement part” should be –which the displacement part--. Regarding claim 6, “which further slot” should be –the further slot.--.  Regarding claim 9, “which insertion opening” should be –which the insertion opening--; and “the cutting jaws (22, 23)” should be –the two inner cutting jaws (22, 23) --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
3.           Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 2 and 5, the disclosure does not disclose what is considered to be a fastener for fastening the displacement part (35) to the pull rod (30). Is the fastening member the retainer part (36) which is inserted into the slot (38) of the pull rod? If so, the specification does not disclose that the retainer part is a fastener. Applicant has indicated on the last five lines in page 6 of the remarks which is submitted on 05/23/2022, “that paragraph 84 of the specification describes that the retainer part is indeed a fastener, since the retainer part traverses the pull rod and is received in the sleeve.”  However, the retainer part is just a pin which passes through the slot (38). In fact, specification recites, “a pin-like retainer 36 which traverses the sleeve cross-section whilst in each case fixing, at the end, the pin-shaped retainer part 36 in the region of the sleeve wall 37.” See paragraph 0084 of the publication. In this case, there is no disclosure for a fastener to fasten the retainer part 36 to the pull rod. In fact, the pin moves along the elongated slot 38 and it is not fastened to it. It suggested that the claims recite, “a displacement part (36) attached by a pin to the pull rod (30).” 

4.         Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 5, “from a handle side mounting, wherein the displacement part for a handle side mounting” is confusing as it is not clear how many handle-side mountings have been claimed.

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 1, 3 and 6-9, as best understood, is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bieganski (4,329,891). Regarding claim 1, Bieganski teaches a stripping pliers having two outer clamping jaws 10, two inner cutting jaws 26 and two handle parts 12, wherein, during pressing together the handle parts 12, the two inner cutting jaws 26  are configured to be displaced by a pull rod 32 from a starting position into an end position against a force of a spring 54 acting on the pull rod 32, wherein furthermore the pull rod 54 is traversed by a pull pin 48 which is configured to be moved in a slot 46, wherein at a handle-side end of the pull rod, pull rod 32 has a displacement part 34 fastened (by pins 36) to the pull rod 32, which the displacement part is configured to be displaced against the force of the spring 54 relative to the pull rod 32, to free the pull rod 32 from a handle-side mounting (defined by the mounting side of the tubular tube 62 where the end of the pull bar 32 adjacent to the link 16 is moved out from it by the action of the spring 54 against the displacement part 34). It should be noted that one end of the spring 54 displaces the displacement part towards the opposite end of the tubular housing 62 when the handle parts 12 are pressed. In this case, the pull rod 32 moves against the force of the spring 54 away from the handle-side mounting (adjacent to the links 16) towards the opposite end of the housing 62 where the second cutting edge 42 is located.  In this case, the end of the pull rod 30 (adjacent to the lings 16) is free from the mounting-side of the housing by moving backwards or to the right towards the second cutting edge 42. It should be noted that the claim does not explicitly call for the pull rod to be completely separated from the handle-side mounting in order to free the pull rod from the handle-side mounting. 
              Regarding claim 3, Bieganski teaches everything noted above including that the pull rod 32 is pivotable about a pivot pin 30 for release of the two inner cutting jaws 26 when the pull rod is freed from the handle side mounting by the displacement part. 
             Regarding claim 6, Bieganski teaches everything noted above including that 
the pull rod 32 has a further slot assigned to a handle-side end of the pull rod, which further slot is traversed by a retainer part 36 of the displacement part.  
             Regarding claim 7, Bieganski teaches everything noted above including that 
one end of the spring 54 is supported on the pull rod 32 and another end of the spring is supported by on the displacement part 34.  
             Regarding claim 8, Bieganski teaches everything noted above including that 
the spring 54 is a cylinder compression spring.  
             Regarding claim 9, Bieganski teaches everything noted above including that 
the pull rod 32 assigned to the two inner cutting jaws 26 has an insertion opening for a pivot pin 30 of the cutting jaws 26 which the insertion opening substantially in a closing or opening direction of the two inner cutting jaws 26.   

Allowable Subject Matter
7.         It should be noted that claims 2 and 4-5 are not rejected over the prior art of the record, However, in view of the issues under 35 U.S.C., first paragraph, the allowability of the claimed subject matter cannot be determined at this time. 

Response to Arguments
8.           Applicant’s argument that “paragraph 84 of the specification describes that the retainer part is indeed a fastener, since the retainer part traverses the pull rod and is received in the sleeve” is not persuasive. The retainer part is just a pin which passes through the slot (38). In fact, specification recites, “a pin-like retainer 36 which traverses the sleeve cross-section whilst in each case fixing, at the end, the pin-shaped retainer part 36 in the region of the sleeve wall 37.” See paragraph 0084 of the publication. In this case, there is no disclosure for a fastener to fasten the retainer part 36 to the pull rod. In fact, the pin moves along the elongated slot 38 and it is not fastened to it. It suggested that the claims recite, “a displacement part (36) attached by a pin to the pull rod (30).” 
            Applicant’s argument that Biehanski does not teach that “the pull rod/drawbar 32 can be freed from a handle-side mounting by moving the end of the pull bar out of the tubular housing by the action of the spring 54” is not persuasive. It should be noted that one end of the spring 54 displaces the displacement part towards the opposite end of the tubular housing 62 when the handle parts 12 are pressed. In this case, the pull rod 32 moves against the force of the spring 54 away from the handle-side mounting (adjacent to the links 16) towards the opposite end of the housing 62 where the second cutting edge 42 is located.  In this case, the end of the pull rod 30 (adjacent to the lings 16) is free from the mounting-side of the housing by moving backwards or to the right towards the second cutting edge 42. It should be noted that the claim does not explicitly call for the pull rod to be completely separated from the handle-side mounting in order to free the pull rod from the handle-side mounting. 

Conclusion
9.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 25, 2022